DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on 07/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on 07/12/2022 has been entered.
The amendment of claims 1, 11 and 15 is acknowledged.
The new claims 16-18 are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya’147 (JP 2017-191147), and further in view of Ravikiran’826 (US 10,116,826).
     With respect to claim 1, Takuya’147 teaches an image forming apparatus (Fig.2, item 1) comprising: 
     a transceiver (Fig.2, item 15) to communicate with an external apparatus [as shown in Fig.2, the MFP 1 communicates with the external device (paragraph 50)]; 
     a printing engine (Fig.2, item 20); and 
     a processor (Fig.2, item 11) to: 
     based on receiving a printing request for a printing job, perform accounting processing based on page information for the printing job and control the printing engine to perform the printing job is performed [the user is being charged according to the number of the page is being printed (paragraph 51 and 74). Therefore, the accounting processing is considered being performed based on page information for the receiving printing job and control the printing engine to perform the printing job is performed to charge the user correctly for printing the received job.], and 
     Takuya’147 does not teach teaches based on an error occurring in the printing job, control the transceiver to transmit proceeding history information of the printing job and accounting information to another image forming apparatus, wherein the other forming apparatus is to use the accounting information to determine whether additional accounting is to be performed.
     Ravikiran’826 teaches based on an error occurring in the printing job, control the transceiver to transmit proceeding history information of the printing job and accounting information to another image forming apparatus [as shown in Fig.6, the printer device B obtains the proceeding history information of a print job and accounting information (the number of page number which has not been printed) from the USB which is used to transmit the proceeding history information of a print job and accounting information (the number of page number which has not been printed) from the printer device A to the printer device B].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takuya’147 according to the teaching of Ravikiran’826 to include multiple printers in the printing system such that the original designated printer transmits the proceeding history information of a print job and accounting information (the number of page number which has not been printed) to another printer using a USB to require the said another printer to print the remained number of pages of a print job when the said print job is not able to finished in the said original printer because this will allow the print job to be printed more effectively.
     The combination of Takuya’147 and Ravikiran’826 does not teach wherein the other forming apparatus is to use the accounting information to determine whether additional accounting is to be performed.
     Since Takuya’147 has suggested to charge the user according to the number of page has been printed in a print job (paragraph 74) and Ravikiran’826 has suggested the printer device B obtains the proceeding history information of a print job and accounting information (the number of page number which has not been printed) from the USB which is used to transmit the proceeding history information of a print job and accounting information (the number of page number which has not been printed) from the printer device A to the printer device B, and the printer device B prints the remained number of page in the interrupted print job (Fig.6), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have another printer to continue to print the remained number of page of an interrupted print job which was executed in an original printer and to calculate the total charge to a user according to the number of page printed in the said original printer and the number of page printed in the said another printer (wherein the other forming apparatus is to use the accounting information to determine whether additional accounting is to be performed) because this will allow the user to be charged more effectively and fairly.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takuya’147 and Ravikiran’826 to have another printer to continue to print the remained number of page of an interrupted print job which was executed in an original printer and to calculate the total charge to a user according to the number of page printed in the said original printer and the number of page printed in the said another printer (wherein the other forming apparatus is to use the accounting information to determine whether additional accounting is to be performed) because this will allow the user to be charged more effectively and fairly.
     With respect to claim 3, which further limits claim 1, Takuya’147 does not teach wherein the proceeding history information includes at least one of a job ID, a number of output sheets of which printing was completed, or a total number of output sheets.  
     Ravikiran’826 teaches wherein the proceeding history information includes at least one of a job ID, a number of output sheets of which printing was completed (col.8, lines 7-14), or a total number of output sheets.  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takuya’147 according to the teaching of Ravikiran’826 to include multiple printers in the printing system such that the original designated printer transmits the proceeding history information of a print job and accounting information (the number of page number which has not been printed) to another printer using a USB to request the said another printer to print the remained number of pages of a print job when the said print job is not able to finished in the said original printer because this will allow the print job to be printed more effectively.
     With respect to claim 4, which further limits claim 1, Takuya’147 teaches wherein the transceiver is further to receive printing data corresponding to the printing job from a user terminal apparatus or a server (paragraph 51).  
     With respect to claim 10, which further limits claim 9, Takuya’147 teaches teach wherein the processor is further to: determine whether accounting processing of the requested printing job was performed at the other image forming apparatus based on received accounting information, and based on accounting processing of the printing job having been already performed at the other image forming apparatus, control the printing engine such that a remaining printing job not performed at the other image forming apparatus is performed.  
     Ravikiran’826 teaches wherein the processor is further to: determine whether accounting processing of the requested printing job was performed at the other image forming apparatus based on received accounting information [the conf file is being detected to determine the number of page has been printed (Fig.6, step S626 and 628)], and based on accounting processing of the printing job having been already performed at the other image forming apparatus, control the printing engine such that a remaining printing job not performed at the other image forming apparatus is performed [when the remained number of page has been printed, the conf file for instructing the printer the printer to perform printing is being deleted (Fig.6, step 632). Therefore, when the print job has been printed, the remaining printing job is considered not being performed at the other image forming apparatus is performed since the conf file is being deleted after the print job has been printed].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takuya’147 according to the teaching of Ravikiran’826 to print the pages of a job only one time when the said job is being instructed to be printed one time because this will allow the user to be charged for a print job more fairly.
     With respect to claim 11, it is a method claims that claim how the image forming apparatus of claim 1 to perform printing.  Claim 11 is obvious in view of Takuya’147 and Ravikiran’826 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a forming apparatus to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the forming apparatus when the forming apparatus performs perform printing.
     With respect to claim 15, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 15 claims how the image forming apparatus of claim 1 to execute to perform printing.  Claim 15 is obvious in view of Takuya’147 and Ravikiran’826 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
     With respect to claim 16, which further limits claim 1, Takuya’147 teaches wherein the processor is to perform the accounting processing based on the page information for the printing job by determining a payment amount based on the page information and requesting payment based on the determined payment amount (paragraph 74).  
     With respect to claim 17, which further limits claim 16, Takuya’147 teaches wherein the processor is to perform the accounting processing based on the page information by performing at least one of a card payment, a fintech payment, or requesting a payment server for payment (paragraph 73).  
     With respect to claim 18, which further limits claim 1, Takuya’147 teaches wherein the processor is to perform the accounting processing based on the page information by determining a number of pages to be printed and an accounting amount per page (paragraph 73 and 74).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya’147 (JP 2017-191147), Ravikiran’826 (US 10,116,826) and further in view of Sato’311 (US 2014/0036311).
     With respect to claim 5, which further limits claim 4, the combination of Takuya’147 and Ravikiran’826 does not teach wherein the printing data includes a job ID corresponding to the printing job.  
     Sato’311 teaches wherein the printing data includes a job ID corresponding to the printing job [the print data transmitted from another printer including the attribute information having at least one of a job ID, a number of output sheets of which printing was completed, or a total number of output sheets (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takuya’147 and Ravikiran’826 according to the teaching of Sato’311 to include the attribute information having the job ID because this will allow the interrupted job to be tracked more effectively.
     With respect to claim 6, which further limits claim 1, Takuya’147 teaches a memory (Fig.2, item 12) to store printing data corresponding to the printing job [the printer receives print data from the user terminal (paragraph 50). Therefore, the received print data is stored in the printer either temporary or permanently], 
     Takuya’147 does not teach wherein the processor is further to control the transceiver to transmit the stored printing data to the other image forming apparatus.  
     Sato’311 teaches wherein the processor is further to control the transceiver to transmit the stored printing data to the other image forming apparatus [the print data transmitted from another printer including the attribute information having at least one of a job ID, a number of output sheets of which printing was completed, or a total number of output sheets (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takuya’147 and Ravikiran’826 according to the teaching of Sato’311 to include the attribute information having the job ID because this will allow the interrupted job to be tracked more effectively.
Claims 7, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya’147 (JP 2017-191147), Ravikiran’826 (US 10,116,826) and further in view of Matsuhara’563 (US 2006/0233563).
     With respect to claim 7, which further limits claim 1, the combination of Takuya’147 and Ravikiran’826 does not teach a display to, based on the error occurring in the printing job, display information indicating that resuming of the printing job using the other image forming apparatus is possible.
     Matsuhara’563 teaches a display to, based on the error occurring in the printing job, display information indicating that resuming of the printing job using the other image forming apparatus is possible [the waiting for execution state also includes the error waiting to be fixed in the MFP (Fig.24 and paragraph 93)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takuya’147 and Ravikiran’826 according to the teaching of Matsuhara’563 to provide information regarding to another printer which is able to print the required print job because this will allow the print job to be printed more effectively.
     With respect to claim 9, which further limits claim 1, the combination of Takuya’147 and Ravikiran’826 does not teach wherein the processor is further to, based on receiving the printing request for the printing job, determine whether information related to the printing job is stored in the other image forming apparatus, and control the transceiver to request information on an operation corresponding to the printing job to the other image forming apparatus storing information related to the printing job.  
     Matsuhara’563 teaches wherein the processor is further to, based on receiving the printing request for the printing job, determine whether information related to the printing job is stored in the other image forming apparatus [as shown in Fig.19 and Fig.24, the files to be printed are able to transfer between different MFPs. Therefore, when a file is being selected to be transferred for printing, information related to file is stored in the other image forming apparatus is considered being determined first before executing the file transfer operation], and 
     control the transceiver to request information on an operation corresponding to the printing job to the other image forming apparatus storing information related to the printing job [regarding to the obtained execution state information shown in Fig.19 and Fig.24].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takuya’147 and Ravikiran’826 according to the teaching of Matsuhara’563 to provide information regarding to another printer which is able to print the required print job because this will allow the print job to be printed more effectively.
     With respect to claims 13-14, they are method claims that claim how the image forming apparatus of claims 7 and 9 to perform printing.  Claims 13-14 are obvious in view of Takuya’147, Ravikiran’826 and Matsuhara’563 because the claimed combination operates at the same manner as described in the rejected claims 7 and 9. In addition, the reference has disclosed a forming apparatus to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the forming apparatus when the forming apparatus performs perform printing.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya’147 (JP 2017-191147), Ravikiran’826 (US 10,116,826) and further in view of Sato’311 (US 2014/0036311), Kaku’406 (US 2016/0378406).
     With respect to claim 2, which further limits 1, the combination of Takuya’147 and Ravikiran’826 does not teach wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus.
     Sato’311 has suggested that the print data transmitted from anther printer including the attribute information having the account information and the job execution result (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takuya’147 and Ravikiran’826 according to the teaching of Sato’311 to enable the printers to transmit the print job and the execution history of the print job to each other because this will allow the print jobs to be exchanged between printers more effectively.
     The combination of Takuya’147, Ravikiran’826 and Sato’311 does not teach wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus.
       Kaku’406 teaches that the MFP_C transmit a print job to the MFP_A for printing when the MFP_A requests the said print job from the MFP_C (Fig.3, step #8, #9 and #10).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takuya’147 and Ravikiran’826 according to the teaching of Kaku’406 to enable the MFP (Fig.1, item 100B Matsuhara’563) to request the MFP (Fig.1, item 100A in Matsuhara’563) for a print job when the said print job is not able to be printed by the MFP (Fig.1, item 100A in Matsuhara’563) because this will allow the print job to be printed in a printing system more effectively.
     The combination of Takuya’147, Ravikiran’826, Sato’311 and Kaku’406 does not teach wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus.
     Since Sato’311 has suggested that the print data transmitted from anther printer including the attribute information having the account information and the job execution result (Fig.8A, Fig.10, step S1001, S1002 and S1003, and paragraph 109) and Kaku’406 teaches that the MFP_C transmit a print job to the MFP_A for printing when the MFP_A requests the said print job from the MFP_C (Fig.3, step #8, #9 and #10), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include multiple printers in the printing system such that enabling an original designated printer to request another printer for a print job when the said print job is not able to be printed by the original designated so that the original designated transmits the said print job having the account information and the job execution result (proceeding history information and the accounting information) to another printer (wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus) because this will allow the print job to be printed in a printing system more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combination of Takuya’147, Ravikiran’826, Sato’311 and Kaku’406 to include multiple printers in the printing system such that enabling an original designated printer to request another printer for a print job when the said print job is not able to be printed by the original designated so that the original designated transmits the said print job having the account information and the job execution result (proceeding history information and the accounting information) to another printer (wherein the processor is further to, based on receiving a request for information on the printing job from the other image forming apparatus, control the transceiver to transmit the proceeding history information and the accounting information to the other image forming apparatus) because this will allow the print job to be printed in a printing system more effectively.
     With respect to claim 12, it is a method claims that claim how the image forming apparatus of claims 2 to perform printing.  Claim 12 is obvious in view of Takuya’147, Ravikiran’826, Sato’311 and Kaku’406 because the claimed combination operates at the same manner as described in the rejected claim 2. In addition, the reference has disclosed a forming apparatus to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the forming apparatus when the forming apparatus performs perform printing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takuya’147 (JP 2017-191147), Ravikiran’826 (US 10,116,826) and further in view of
Kawai’144 (US 2010/0195144).
     With respect to claim 8, which further limits claim 1, the combination of Takuya’147 and Ravikiran’826 does not teach wherein the processor is further to control the transceiver to transmit the proceeding history information of the printing job to a server.  
     Oshima’864 teaches wherein the processor is further to control the transceiver to transmit the proceeding history information of the printing job to a server (Fig.8, steps S63). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takuya’147 and Ravikiran’826 according to the teaching of Kawai’144 to include a server to obtain the job execution information because this will allow the job execution information to be managed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Miyazaki’210 (US 2007/0206210) teaches a disclosed image forming apparatus includes an interface unit configured to send/receive data via a communication network to/from an information processing apparatus; a storage unit configured to store a set of print data sent via the communication network from the information processing apparatus; and a data processing unit configured to start a print job for printing the set of print data and to cancel the started print job when the printing of the set of print data is suspended because of a printing error.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2676